IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30201
                         Summary Calendar



LEONARD HEBRARD,

                                         Petitioner-Appellant,

versus

ED C. DAY, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-1647-K
                       --------------------
                          August 21, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leonard Hebrard (Hebrard), Louisiana prisoner #106664,

appeals the district court’s dismissal of his petition for habeas

relief pursuant to 28 U.S.C. § 2254.   Hebrard argues that the

district court erred in calculating the one-year limitations

period of 28 U.S.C. § 2244(d)(1) because it did not take into

account the fact that Louisiana prisoners have three years to

seek postconviction relief under La. Code of Crim. Proc. Ann.

art. 930.8.

     Hebrard has not shown that the district court erred in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-30201
                                 -2-

dismissing his § 2254 petition as time-barred.      Because his

conviction was final before the effective date of the AEDPA, he

had until April 24, 1997, to file his federal habeas petition.

Flanagan v. Johnson, 154 F.3d 196, 201-02 (5th Cir. 1998).        His

§ 2254 petition was not filed until May 3, 1999.     Hebrard's state

habeas application did not toll the limitations period because it

was not filed until January or April of 1998, after the

expiration of the limitations period.      § 2244(d)(2).   Hebrard

does not argue that a state impediment prevented him from timely

filing a § 2254 petition.   § 2244(d)(1)(B).    Further, Hebrard

cites no authority to support his argument that because the state

application was timely filed within the three-year state

limitations period, it should toll the one-year federal

limitations period.

     Hebrard also provides no support for his argument that

Congress did not intend for the one-year statute of limitations

to apply when a state postconviction application for relief has

been properly filed or that Congress intended the limitations

period to run only after state remedies have been exhausted.         We

noted in Flanagan, 154 F.3d at 199 n.1, that the limitations

period could run before the filing of a request for habeas relief

in the state courts.

     Finally, we note that, liberally construed, Hebrard appears

to argue that the limitations period should not be applied to bar

his § 2254 petition because it interferes with or impermissibly

affects the state’s limitations period for the filing of state

habeas applications.   Hebrard, without explanation, cites our
                           No. 00-30201
                                -3-

decision in Villegas v. Johnson, 184 F.3d 467, 469-73 (5th Cir.

1999), to support his argument.   In Villegas, we did note the

importance of allowing state courts to first address habeas

claims.   We did not indicate, however, that the state’s

limitations period should control the federal limitations period.

     For the foregoing reasons, the district court's dismissal of

Hebrard's habeas petition is AFFIRMED.